United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2835
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                             Ricardo Limon-Urenda

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                            Submitted: May 15, 2015
                              Filed: July 22, 2015
                                 [Unpublished]
                                ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

     Ricardo Limon-Urenda was convicted of conspiracy to distribute
methamphetamine in the Northern District of Iowa. On appeal, Limon-Urenda argues
that the district court1 erred in denying his motion for judgment of acquittal because
there was insufficient evidence to support venue in the Northern District of Iowa. We
affirm.

                                   I. Background
       Limon-Urenda was charged in a one-count indictment with conspiracy to
distribute 500 grams or more of a methamphetamine mixture containing 50 grams or
more of pure methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),
and 846, in the Northern District of Iowa "[f]rom about 2013 through June 2013."

       The government produced the following evidence at trial. On June 20, 2013,
Agent Ben Gill of the Iowa Division of Narcotics Enforcement arranged the purchase
of two ounces of methamphetamine from Jovany Bautista using a confidential
informant in Sioux City, Iowa. Agent Gill expected the methamphetamine transaction
to occur at a Conoco gas station just across the river in South Sioux City, Nebraska.

       Prior to the actual drug transaction, other agents conducted surveillance of
Bautista at his residence in South Sioux City, Nebraska. Agents observed Bautista
associate with Limon-Urenda and Javier Castilla-Gallardo. At the time of the
scheduled drug transaction, agents observed Bautista, Limon-Urenda, and
Castilla-Gallardo drive from Bautista's residence to the Conoco gas station. Agents
stopped the vehicle occupied by the three men. Following a search, they seized
approximately two ounces of crystal methamphetamine found inside a white work
glove. Agents subsequently seized matching white work gloves from Limon-Urenda's
vehicle located at Bautista's residence. Agents additionally seized methamphetamine
from Limon-Urenda's residence.



      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                         -2-
      Bautista testified that he distributed methamphetamine to and purchased
methamphetamine from Limon-Urenda from 2012 through June 2013. Bautista
estimated that he distributed one to two pounds of methamphetamine to Limon-
Urenda and that Limon-Urenda distributed one to two pounds of methamphetamine
to Bautista. According to Bautista, Limon-Urenda accompanied him in 2012 and
2013 on a number of trips from South Sioux City, Nebraska, to Sioux City, Iowa,
during which they delivered methamphetamine to customers.

       Bautista further described his and Castilla-Gallardo's involvement in the
procurement of two ounces of methamphetamine from Limon-Urenda for the delivery
of methamphetamine on June 20, 2013. The prospective customer contacted Bautista
by phone seeking to acquire two ounces of methamphetamine. Bautista then asked
Castilla-Gallardo to contact Limon-Urenda to see if he could supply the two ounces
of methamphetamine. Bautista and the prospective customer arranged to meet at the
Conoco gas station for delivery of the methamphetamine in South Sioux City,
Nebraska, just across the bridge from Sioux City, Iowa. Bautista knew that the
prospective customer was coming from Sioux City, Iowa, across the river to get the
methamphetamine in South Sioux City, Nebraska. Through Castilla-Gallardo,
Bautista arranged for Limon-Urenda to provide the two ounces of methamphetamine
for this transaction. Bautista, Castilla-Gallardo, and Limon-Urenda all met at
Bautista's residence in South Sioux City, Nebraska, and used methamphetamine.
Limon-Urenda supplied the methamphetamine for the prearranged transaction. Then,
Bautista, Castilla-Gallardo, and Limon-Urenda traveled in Bautista's vehicle to
distribute the two ounces of methamphetamine to the prospective customer. When the
men arrived at the Conoco gas station, agents arrested all of them and seized the
methamphetamine.

      Castilla-Gallardo testified that he had seen Limon-Urenda and Bautista supply
each other with methamphetamine in the several months preceding their arrests.
According to Castilla-Gallardo, he initially purchased half grams of

                                        -3-
methamphetamine for personal use from Limon-Urenda in late 2012 and early 2013.
Then, closer to June 2013, Castilla-Gallardo started purchasing larger quantities of
methamphetamine for resale to support his habit; he estimated purchasing
approximately three or four eight-balls2 of methamphetamine from Limon-Urenda
during this time.

      Castilla-Gallardo additionally testified that, after Christmas 2012, he
accompanied Limon-Urenda on at least two trips from South Sioux City, Nebraska,
to Sioux City, Iowa, during which Limon-Urenda delivered methamphetamine to a
customer.

       Castilla-Gallardo also confirmed his assistance in the procurement of two
ounces of methamphetamine from Limon-Urenda, at Bautista's request, for the
delivery of the methamphetamine on June 20, 2013. Castilla-Gallardo contacted
Limon-Urenda and helped arrange Limon-Urenda's delivery of two ounces of
methamphetamine to Bautista for purposes of the prearranged transaction.
Castilla-Gallardo also confirmed his, Bautista's, and Limon-Urenda's use of
methamphetamine at Bautista’s residence before the prearranged drug transaction.
Castilla-Gallardo confirmed that all three rode in the vehicle in the attempt to deliver
the methamphetamine at the Conoco gas station in South Sioux City, Nebraska.

      During a post-Miranda interview, Limon-Urenda admitted knowing that about
one and one-half ounces of crystal methamphetamine was found in the vehicle when
he, Bautista, and Castilla-Gallardo were arrested on June 20, 2013. Limon-Urenda
also admitted that earlier that day he had heard Bautista talking on the phone with
someone about "one and one-half ounces." He further admitted that he had


      2
       "An 'eight-ball' refers to one-eighth of an ounce, or approximately 3.5 grams."
United States v. Slagg, 651 F.3d 832, 841 n.3 (8th Cir. 2011) (quoting United States
v. Garcia, 562 F.3d 947, 950 n.2 (8th Cir. 2009)).

                                          -4-
accompanied Bautista on three or four occasions when Bautista delivered
methamphetamine from South Sioux City, Nebraska, to customers at a motel in Sioux
City, Iowa.

        On March 6, 2014, the jury returned a verdict in which it found Limon-Urenda
guilty of the charged offense. Limon-Urenda moved for a judgment of acquittal
pursuant to Federal Rule of Criminal Procedure 29(c). Limon-Urenda argued for a
judgment of acquittal on the ground that there was insufficient evidence introduced
at trial to support his conviction on the charged offense. First, he argued that "there
was a lack of sufficient evidence in which to prove that any part of this alleged
conspiracy took place in the State of Iowa." Second, he argued that "regardless of
credibility issues, there was an overall lack of evidence presented by the Government
to prove each of the elements of the offense charged." The district court denied
Limon-Urenda's motion.

                                    II. Discussion
       On appeal, Limon-Urenda "argues that there was insufficient evidence that he
committed [conspiracy to distribute methamphetamine] in the Northern District of
Iowa. Specifically, [he] contends that . . . the government presented no evidence that
[the offense was] in the Northern District of Iowa." United States v. Johnson, 462
F.3d 815, 819 (8th Cir. 2006).

      "Proper venue is required by Article III, § 2 of the United States
      Constitution and by the Sixth Amendment, as well as Rule 18 of the
      Federal Rules of Criminal Procedure." United States v. Morales, 445
      F.3d 1081, 1084 (8th Cir. 2006) (quotation omitted). A federal crime
      may be prosecuted in any district in which such offense began,
      continued, or was completed. [United States v.] Hull, 419 F.3d [762,]
      768 [(8th Cir. 2005)]. Specifically, "[i]n a conspiracy case, venue is
      proper 'in any district in which any act in furtherance of the conspiracy
      was committed by any of the conspirators even though some of them
      were never physically present there.'" Id. (quoting United States v.

                                         -5-
      Fahnbulleh, 748 F.2d 473, 477 (8th Cir. 1984)). "Where the relevant
      facts are disputed, venue is a question of fact for the jury to decide."
      United States v. Nguyen, 608 F.3d 368, 374 (8th Cir. 2010).

United States v. Banks, 706 F.3d 901, 904–05 (8th Cir. 2013) (fourth alteration in
original).

       "'Furthermore, although separate proof of an overt act is not a necessary
element of a drug conspiracy under 21 U.S.C. § 846, venue is proper in a conspiracy
case in any jurisdiction in which an overt act in furtherance of the conspiracy was
committed by any of the conspirators.'" Morales, 445 F.3d at 1084 (quoting United
States v. Romero, 150 F.3d 821, 824 (8th Cir. 1998)). "'The government bears the
burden of proving venue by a preponderance of the evidence.'" Johnson, 462 F.3d at
819 (quoting United States v. Bascope–Zurita, 68 F.3d 1057, 1062 (8th Cir. 1995)).

        Based on the following evidence, a jury could reasonably infer that Limon-
Urenda and his two coconspirators engaged in overt acts in furtherance of their
conspiracy to distribute methamphetamine in Sioux City, Iowa, making venue proper
in the Northern District of Iowa. See Morales, 445 F.3d at 1084. First, Bautista
testified to traveling with Limon-Urenda on several occasions in 2012 and 2013 from
South Sioux City, Nebraska, to Sioux City, Iowa, to deliver methamphetamine to
customers. Second, Castilla-Gallardo testified to accompanying Limon-Urenda from
South Sioux City, Nebraska, to Sioux City, Iowa, after Christmas 2012 and into 2013,
when Limon-Urenda delivered methamphetamine to customers.3 Third, Limon-

      3
       Limon-Urenda argues that Castilla-Gallardo testified at trial inconsistent with
his deposition, and, therefore, conflicting testimony exists about whether Limon-
Urenda traveled to Iowa for drug deals. But Castilla-Gallardo's credibility was a
determination for the jury to make. United States v. Jefferson, 652 F.3d 927, 930 (8th
Cir. 2011) (stating that witness testimony need not be corroborated and that a jury's
credibility determinations are "'virtually unreviewable on appeal'" (quotation
omitted)).

                                         -6-
Urenda admitted in a post-Miranda statement to law enforcement that he had
accompanied Bautista on three or four occasions to deliver methamphetamine to
customers in Sioux City, Iowa. Fourth, on June 20, 2013, Limon-Urenda supplied two
ounces of methamphetamine to Bautista for the purpose of their delivery of the
methamphetamine to a prospective customer coming from Sioux City, Iowa, to South
Sioux City, Nebraska.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                       -7-